DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, line 1 recites “aparats” which should recite “apparatus.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DuMee (US PG Pub.No. 2016/0263420, Sept. 15, 2016).
Regarding claim 1, DuMee teaches a portable exercise apparatus comprising: an upper body portion 100U and a lower body portion 100L (see Fig. 3, the upper and lower body portions movable from a closed folded position (see Fig. 6A) to an open position positionable in a horizontal position (see Figs. 13A-13C, and para. [0133]) to accommodate a user; a connector 105 (see Figs. 1,3 below and para. [0133]) connecting the upper and lower body portions 100U, 100L; and first and second resistance members 106 (see Figs. 1, 3 below and para. [0120]) attached to one or both of the upper and lower body portions 100U, 100L.  

    PNG
    media_image1.png
    822
    579
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    674
    618
    media_image2.png
    Greyscale

Regarding claim 2, as broadly interpreted, DuMee teaches wherein a distance between the upper and lower body portions 100U, 100L is adjustable (i.e., where connector 105 is elastic such that the upper and lower body portions 100U,100L are adjustable) to accommodate users of different heights.  
Regarding claim 3, as broadly interpreted, DuMee teaches wherein the connector 105 is adjustable (i.e., where connector 105 is elastic such that the upper and lower body portions 100U,100L are adjustable) to adjust a distance between the upper and lower body portions 100U, 100L to accommodate users of different heights.  
Regarding claim 4, the first and second resistance members 106 of DuMee are fully capable of being movable by the left and right foot of the user for butt toning exercise (see para. [0139], where the resistance members 106 can have different lengths and gripping members at the end thereof, see paras. [0139],[0146]).  
Regarding claim 5, DuMee teaches wherein the upper body portion 100U has first and second handles (i.e., where apertures 102 can be handles) for gripping by the user.  
Regarding claim 6, the first and second resistance members 106 are attached to the upper body portion 100U to apply a first tension and second and third resistant members 106 are attached to the lower body portion 100L to apply a second tension (see para. [0139]).  
Regarding claim 7, DuMee teaches wherein the third and fourth resistance members 106 have a length less than the length of the first and second resistance members 106 (i.e., where the lengths of the resistance members can be different, see para. [0139],[0142]-[0143]).  
Regarding claim 8, DuMee teaches wherein an upper surface of the lower body portion includes one or more cushions (see para. [0127]) for the knees of the user.  
Regarding claim 9, DuMee teaches wherein the first and second resistance members 106 are removably attached to the apparatus and replaceable with other resistance members 106 (see para. [0158]).  
Regarding claim 11, as broadly interpreted, DuMee teaches further comprising first and second foot blocks extending from the lower body portion to receive the left and right foot, respectively, of the user (i.e., where the resistance bands 106 of the lower body portion 100L includes grips in which is capable of receiving feet of a user).  
Regarding claim 13, DuMee teaches wherein the apparatus is foldable to the closed position (see Fig. 6A and para. [0158]) wherein an upper surface of the upper and lower body portions face each other.  
Regarding claim 14, DuMee teaches wherein the upper and lower body portions 100U, 100L are hingedly connected (i.e., at attachment member 105) and foldable (see Fig. 6A and para. [0158]) to move the apparatus to the closed position for transport wherein an upper surface of the upper and lower body portions face each other.  
Regarding claim 15, DuMee teaches a portable and foldable butt toning exercise apparatus comprising: an upper body portion 100U and a lower body portion 100L (see Figs. 1 and 3 above), the upper and lower body portions positionable in a horizontal position (see Fig. to accommodate a user in a kneeling position facing the upper body portion 100U (i.e., were the device is capable of being used in a kneeling position); a connector connecting the upper and lower body portions; and first and second resistance members 106 attached to the one or both of the upper and lower body portions 100U, 100L, the first resistance member 106 having a first foot holder to receive a left foot of the user and the second resistance member 106 having a second foot holder to receive a right foot of the user (i.e., where the grip portions of the resistance members 106 are capable of receiving feet of a user), wherein tension is applied to the first and second resistance members 106 by the left and right foot of the user (i.e., where the feet are capable of being inserted into the handle portions of the resistance members 106 to apply resistive tension to exercise the legs), respectively.  
Regarding claim 16, as broadly interpreted, DuMee teaches wherein a distance between the upper and lower body portions 100U, 100L is adjustable (i.e., where connector 105 is elastic such that the upper and lower body portions 100U,100L are adjustable) to accommodate users of different heights.  
Regarding claim 17, DuMee teaches wherein the upper body portion 100U has first and second handles (i.e., where apertures 102 can be handles) for gripping by the user.  
Regarding claim 18, DuMee teaches wherein one or both of an upper surface of the lower body portion 100L and an upper surface of the upper body portion 100U includes one or more cushions (see para. [0127]).  
Regarding claim 19, DuMee teaches wherein the first and second resistance members 106 are removably attached to the apparatus and replaceable with other resistance members 106 (see para. [0158]).  
Regarding claim 20, DuMee teaches wherein the upper and lower body portions are movable to a folded closed position (see Fig. 6A and para. [0158]) wherein an upper surface of the upper and lower body portions face each other for portability of the apparatus.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DuMee, as applied to claim 1 above, in view of Wilkinson et al. (US Pat. No. 8,403,818, March 26, 2013) (herein “Wilkinson”)
DuMee teaches the invention as substantially claimed.
Regarding claim 12, DuMee is silent in explicitly teaching further comprising non-slip members positioned on the lower surface of one or both of the lower body portion and upper body portion.  
Wilkinson, however, in an analogous art of exercise devices teaches a pad 350 for coupling exercise resistance bands thereto, the device including non-slip members positioned on the lower surface of the pad 350 to provide a non-slip grip to a surface (see Wilkinson, Fig. 28 below and col. 17, lines 37-48)

    PNG
    media_image3.png
    418
    464
    media_image3.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of DuMee to include non-slip members positioned on the lower surface of one or both of the lower body portion 100L and upper body portion 100U as taught by Wilkinson in order to provide a non-slip grip to a surface upon which the device is placed upon.  


Allowable Subject Matter
Claims 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, none of the prior art either alone or in combination teach or suggest all the limitations of the preceding, intervening claims and further reciting the device further comprising a biasing spring positioned between the upper and lower body portions.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784